• B. P. SAPPOLD, J.
The sentence in this case must be *216reversed on the authority of Gregory v. The State, at the present term.
The objection made by the appellant that the indictment in the form prescribed by the Revised Code is defective in not showing sufficiently that the prosecution is carried on in the name and by the authority of the State of Alabama, is not well taken. The objection is applicable to all indictments. The provision of the constitution referred to is the same .as that contained in the constitution of 1619, on the same subject. This court has repeatedly held that the form of indictment prescribed by the legislature in the Revised Code is sufficient.
The indictment shows that the grand jury of a particular county in the State charged the defendant with a specified offense. They are the tribunal especially appointed to inquire into all offenses against the criminal law committed in their county, and due presentment make of them by indictment. The charge averred that what was done, was against the peace and dignity of the State of Alabama, and it was signed by the solicitor, an officer appointed to prosecute all such cases in behalf of the State. This abundantly shows a prosecution carried on in the name and by the authority of the State.
The judgment is reversed and the cause remanded.